Citation Nr: 1522464	
Decision Date: 05/28/15    Archive Date: 06/11/15

DOCKET NO.  10-26 863	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, Washington


THE ISSUES

1.  Entitlement to service connection for an autoimmune disorder, to include as secondary to endometriosis.

2.  Entitlement to service connection for a thyroid disability, to include thyroidectomy and resulting residuals, claimed as secondary to endometriosis. 

3.  Entitlement to service connection for fibromyalgia, to include as secondary to endometriosis.

4.  Entitlement to service connection for a left shoulder disability, to include as secondary to endometriosis and/or right shoulder strain, trapezius strain.

5.  Entitlement to service connection for a right buttocks disability, to include as secondary to endometriosis.

6.  Entitlement to service connection for a left buttocks disability, to include as secondary to endometriosis.

7.  Entitlement to service connection for chronic fatigue syndrome, to include as secondary to endometriosis.

8.  Entitlement to service connection for a muscle disability in the pelvis and back area, to include as secondary to endometriosis.

9.  Entitlement to service connection for a low back disability, to include as secondary to endometriosis.

10.  Entitlement to an effective date earlier than December 4, 2007, for the grant of service connection for peritoneal adhesions with diverticulitis.

11.  Entitlement to an increased rating greater than 10 percent for right shoulder strain, trapezius strain.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

The Veteran and her husband


ATTORNEY FOR THE BOARD

C. J. Houbeck, Counsel



INTRODUCTION

The Veteran had active service from July 1984 to February 1988.

This matter arises before the Board of Veterans' Appeals (Board) on appeal from June 2008 and June 2010 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Seattle, Washington.

The Veteran had a hearing before the undersigned Veterans Law Judge (VLJ) in March 2015.  A transcript of the proceeding has been associated with the Veteran's electronic claims file.

With respect to the Veteran's claim for an earlier effective date for the grant of service connection for peritoneal adhesions with diverticulitis, upon review the Board notes a timely substantive appeal for this claim is not of record.  That said, during the March 2015 Board hearing the undersigned took testimony on the issue and indicated that the matter was in appellate status.  As such, while a substantive appeal may not have been filed, the Board finds that it has jurisdiction to decide the claim.  See Percy v. Shinseki, 23 Vet. App. 37 (2009) (holding that VA waived any objections as to the content of the appeal by treating the issue as on appeal for five years); Rowell v. Principi, 4 Vet. App. 9, 17 (1993) (failure to file a timely substantive appeal does not automatically foreclose an appeal, render a claim final, or deprive the Board of jurisdiction over an appeal initiated by the timely filing of a notice of disagreement).

The Board also notes that an April 2010 Statement of the Case (SOC) included the issue of entitlement to an increased rating for major depression with panic disorder.  In her June 2010 substantive appeal, the Veteran indicated that she wished to continue her appeal of that issue to the Board.  Following discussion with an RO representative, in an October 2014 statement the Veteran stated that, "The grant of 70% for major depression would satisfy my appeal on this issue."  In response, an October 2014 rating decision granted entitlement to a 70 percent rating for major depression with panic disorder, effective from January 14, 2008, the date of claim.  The rating decision specifically indicated that the determination was considered a complete grant of the issue based on the prior discussions between the Veteran and the RO.  Although this issue subsequently was listed in the December 2014 statement of the Veteran's representative as an issue remaining on appeal, the statement did not include a specific argument for the major depression issue and, given the overall clear intent of the Veteran to withdraw that claim from appellate status following the grant of a 70 percent rating, the Board concludes that the issue is not before the Board.

This appeal was processed using the Veteran's Benefits Management System (VBMS) and Virtual VA paperless claims processing systems.  Accordingly, any future consideration of the Veteran's case should take into consideration the existence of these electronic records.

The above-listed service connection issues are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  In a September 1999 rating decision, the RO denied entitlement to service connection for diverticulosis (claimed as bowel condition and diverticulosis).

2.  In April 2000, the Veteran filed a notice of disagreement with the denial of service connection for diverticulosis / diverticulitis.  

3.  In a June 2000 statement, the Veteran stated, "If I am granted 100% disability due to unemployability I do not wish to pursue the other disability issues on appeal at this time."

4.  In a July 2000 rating decision, the RO granted entitlement to a total disability rating based on individual unemployability (TDIU), effective from May 1, 1999, the day her existing temporary total disability rating ended.

5.  On December 4, 2007, the Veteran submitted a statement requested entitlement to service connection for multiple disabilities, including diverticulosis / diverticulitis of the sigmoid colon.

6.  The Veteran is right-hand dominant.

7.  For all appellate time periods other than that listed immediately below, the Veteran's right shoulder strain / trapezius strain is manifested by objective evidence of pain, intermittent limitation of motion, and difficulty with certain activities, including those involving lifting, carrying, and reaching.

8.  For the period from August 25, 2011, through July 1, 2012, the Veteran's right shoulder strain / trapezius strain was manifested by objective evidence of pain and significant limitation of motion, but not to 25 degrees from the side or less.


CONCLUSIONS OF LAW

1.  The criteria for an effective date earlier than December 4, 2007, for the award of service connection for peritoneal adhesions with diverticulitis have not been met.  38 U.S.C.A. § 5110 (West 2014); 38 C.F.R. § 3.400 (2014).

2.  The criteria for a disability rating greater than 10 percent under Diagnostic Code 5203 for right shoulder strain, trapezius strain, have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.159, 4.1, 4.2, 4.3, 4.7, 4.10, 4.40, 4.45, 4.71a, DC 5203 (2014).

3.  The criteria for a separate disability rating of 20 percent through August 24, 2011; a 30 percent rating from August 25, 2011, through July 1, 2011; and a 20 percent rating from July 2, 2011, but no higher, for right shoulder strain, trapezius strain, under DC 5201 have been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.159, 4.1, 4.2, 4.3, 4.7, 4.10, 4.40, 4.45, 4.71a, DC 5201 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board has thoroughly reviewed all the evidence in the Veteran's claims file.  Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, all the evidence submitted by or on behalf of the Veteran.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (the Board must review the entire record, but does not have to discuss each piece of evidence).  The analysis below focuses on the most salient and relevant evidence and on what this evidence shows, or fails to show, on the claim.  The Veteran must not assume that the Board has overlooked pieces of evidence that are not explicitly discussed herein.  See Timberlake v. Gober, 14 Vet. App. 122 (2000) (the law requires only that the Board address its reasons for rejecting evidence favorable to the Veteran).

Veterans Claims Assistance Act of 2000 (VCAA)

VA has met all statutory and regulatory notice and duty to assist provisions.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2014).

Under the VCAA, when VA receives a complete or substantially complete application for benefits, it is required to notify the Veteran and his or her representative, if any, of any information and medical or lay evidence that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  In Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004) (Pelegrini II), the United States Court of Appeals for Veterans Claims (Court) held that VA must inform the Veteran of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; (3) that the Veteran is expected to provide; and (4) request that the Veteran provide any evidence in his or her possession that pertains to the claim.  The requirement of requesting that the Veteran provide any evidence in his or her possession that pertains to the claim was eliminated by the Secretary during the course of this appeal.  See 73 Fed. Reg. 23353 (final rule eliminating fourth element notice as required under Pelegrini II, effective May 30, 2008). Thus, any error related to this element is harmless.

A VCAA letter dated in January 2008 fully satisfied the duty to notify provisions.  See 38 U.S.C.A. § 5103(a) (West 2014); 38 C.F.R. § 3.159(b)(1) (2014); Quartuccio, at 187.  The Veteran was advised that it was ultimately her responsibility to give VA any evidence and information pertaining to the claims.  She was also advised of the information and evidence that VA would attempt to obtain on her behalf.  The letters informed her that additional information or evidence was needed to support her claims, and asked her to send the information or evidence to VA.  See Pelegrini II, at 120-121.  The letter also explained to the Veteran how disability ratings and effective dates are determined.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).

As noted above, the Veteran also was afforded a hearing before the undersigned Veterans Law Judge (VLJ) during which she presented oral argument in support of her claims.  In Bryant v. Shinseki, 23 Vet. App. 488 (2010), the United States Court of Appeals for Veterans Claims (Court) held that 38 C.F.R. § 3.103(c)(2) requires that the VLJ/DRO who chairs a hearing fulfill two duties to comply with the above the regulation.  These duties consist of (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked.  Here, the VLJ fully explained the issues on appeal during the hearing and specifically discussed the basis of the prior determination, the elements of the claims that were lacking to substantiate the claims for benefits, and suggested the submission of evidence that would be beneficial to the Veteran's claims.  Significantly, neither the Veteran nor her representative has asserted that VA failed to comply with 38 C.F.R. § 3.103(c)(2), nor has she identified any prejudice in the conduct of the Board hearing.  By contrast, the hearing focused on the elements necessary to substantiate the claims, and the Veteran, through her testimony, demonstrated that she had actual knowledge of the elements necessary to substantiate her claims.  As such, the Board finds that, consistent with Bryant, the VLJ complied with the duties set forth in 38 C.F.R. § 3.103(c)(2).

The Board also concludes VA's duty to assist has been satisfied.  The Veteran's service treatment records and VA treatment records are in the file.  The Veteran has submitted certain private treatment records or that otherwise have been associated with the file.  The Veteran has at no time referenced any other outstanding records that she wanted VA to obtain.  As will be discussed in greater detail below, the service connection claims are remanded herein to obtain records from the Social Security Administration (SSA) and vocational rehabilitation records from VA.  As to the increased rating claim, these records encompass periods prior to the appellate timeframe.  To the extent that such records might be relevant, the Board accepts the Veteran's subjective lay statements as to her symptomatology that have not been supported by the objective evidence of record and concludes that any missing records could only serve to substantiate these lay reports.  As such, a determination on the increased rating claim can be made without obtaining these records.  As to the effective date claim, as will be discussed in greater detail below, the Veteran contends that her effective date should be from 1999 or 2000, but the evidence of record establishes that she withdrew her ongoing claim for entitlement to service connection for diverticulitis when the RO granted entitlement to a total disability rating based on individual unemployability (TDIU) in July 2000.  As SSA and vocational rehabilitation records are not relevant and would not serve to establish a new claim for entitlement to service connection for diverticulitis and/or peritoneal adhesions, the Board concludes that the evidence currently of record is sufficient to adjudicate the Veteran's effective date claim.

In increased rating claims, the duty to assist includes, when appropriate, the duty to conduct a thorough and contemporaneous examination of the appellant.  Green v. Derwinski, 1 Vet. App. 121 (1991).  In addition, where the evidence of record does not reflect the current state of the Veteran's disability, a VA examination must be conducted.  Schafrath v. Derwinski, 1 Vet. App. 589 (1991); 38 C.F.R. § 3.327(a) (2014).

The RO provided the Veteran an appropriate QTC examination in February 2008.  The examination report is thorough and supported by the other evidence of record.  The examination report discussed the clinical findings and the Veteran's reported history as necessary to rate the disability under the applicable rating criteria.  The examination report also discussed the impact of the disabilities on the Veteran's daily living.  Based on the examination and the fact there is no rule as to how current an examination must be, the Board concludes the examination report in this case is adequate upon which to base a decision.  See Barr v. Nicholson, 21 Vet. App. 303, 312 (2007) (when VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate).  Even were the Board to conclude that another VA examination was warranted, the Veteran has made clear on multiple occasions that she does not wish to be scheduled for additional VA examinations and wants a decision made based on the evidence already of record.  

As there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of this case, the Board finds that any such failure is harmless.  See Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).

Earlier Effective Date

In general, where a claim for service connection is filed more than one year after separation from active service, the effective date for the grant of service connection is the date of receipt of claim, or the date entitlement arose, whichever is later.  38 U.S.C.A. § 5110(b) (West 2014); 38 C.F.R. § 3.400(b) (2014).

In this case, the Veteran separated from active service in February 1988.  She did not submit a claim of entitlement to service connection for peritoneal adhesions, diverticulitis, or diverticulosis within one year from her discharge.  Therefore, assignment of an effective date back to the day following discharge is not possible.  Instead, the appropriate effective date is the date of receipt of claim or the date entitlement arose, whichever is later.

The terms "claim" and "application" mean a formal or informal communication in writing requesting a determination of entitlement or evidencing a belief in entitlement to a benefit.  See 38 C.F.R. § 3.1(p) (2014).

A specific claim in the form prescribed by VA must be filed in order for benefits to be paid or furnished to any individual under the laws administered by VA.  See 38 U.S.C.A. § 5101(a) (West 2014); 38 C.F.R. § 3.151(a) (2014).

Any communication or action, indicating an intent to apply for one or more benefits under the laws administered by VA, from a claimant, his or her duly authorized representative, a Member of Congress, or some person acting as next friend of a claimant who is not sui juris may be considered an informal claim.  Such informal claim must identify the benefit sought.  Upon receipt of an informal claim, if a formal claim has not been filed, an application form will be forwarded to the claimant for execution.  If received within 1 year from the date it was sent to the claimant, it will be considered filed as of the date of receipt of the informal claim.  See 38 C.F.R. § 3.155 (2014).

On March 24, 1999, the Veteran brought a claim for entitlement to service connection for a bowel condition and diverticulosis.  A September 1999 rating decision denied entitlement to service connection for diverticulosis (claimed as bowel condition and diverticulosis), finding that the Veteran had not submitted a well grounded claim because the evidence did not support a finding that these problems were secondary to a service-connected disability or otherwise were related to service.  

Rating actions are final and binding based on evidence on file at the time the Veteran is notified of the decision and may not be revised on the same factual basis except by a duly constituted appellate authority.  38 C.F.R. § 3.104(a) (2014).  The Veteran has one year from notification of a RO decision to initiate an appeal by filing a notice of disagreement (NOD) with the decision, and the decision becomes final if an appeal is not perfected within the allowed time period.  38 U.S.C.A. § 7105(b) and (c) (West 2014); 38 C.F.R. §§ 3.160(d), 20.201, 20.302(a) (2014).

In April 2000, the Veteran submitted a timely NOD as to the denial of his diverticulosis claim.  In a June 2000 statement, however, the Veteran stated, "If I am granted 100% disability due to unemployability I do not wish to pursue the other disability issues on appeal at this time."  Thereafter, in a July 2000 rating decision, the RO granted entitlement to a total disability rating based on individual unemployability (TDIU), effective from May 1, 1999, the day her existing temporary total disability rating ended.  The July 2000 rating decision specifically noted that the Veteran had "withdrawn her notice of disagreement in lieu of favorable consideration of her claim for a total rating due to unemployability."

A Veteran may withdraw an appeal as to any or all issues involved in the appeal.  A withdrawal notification generally must be in writing and include the name of the Veteran, the VA appeal identification number, and a statement that the appeal is withdrawn.  If the appeal involves multiple issues, the withdrawal must specify that the appeal is withdrawn in its entirety, or list the issues(s) withdrawn from the appeal.  See 38 C.F.R. § 20.204 (a) and (b) (2014).  The June 2000 statement represented a conditional, written withdrawal dependent on the grant of entitlement to TDIU.  The Veteran identified her name, VA claims number, and notified VA that if entitlement to TDIU was granted that she would not wish to pursue "the other disability issues on appeal at this time."  As noted, a July 2000 rating decision granted the benefits on which the conditional withdrawal was based.  Under the circumstances of this case the Board finds that the criteria for withdrawal of the diverticulitis / diverticulosis claim were substantially met by the written conditional withdrawal along with the July 2000 rating decision specifically notifying the Veteran that pursuant to her June 2000 statement the grant of entitlement to TDIU resulted in the withdrawal of the remaining issues on appeal, including the diverticulosis / diverticulitis claim.  

The withdrawal of an appeal will be deemed a withdrawal of the NOD and, if filed, the Substantive Appeal, as to all issues to which the withdrawal applies.  See 38 C.F.R. § 20.204(c) (2014).  Thus, the Veteran's withdrawal included a withdrawal of the April 2000 NOD and of her overall claim and the September 1999 rating decision is final.  See 38 U.S.C.A. § 7104 (West 2014); 38 C.F.R. § 20.1103 (2014).  

The effective date for a grant of service connection for an initial claim or on the basis of the receipt of new and material evidence following a final prior disallowance is the date of receipt of the application to reopen, or the date entitlement arose, whichever is later.  See 38 C.F.R. § 3.400(b)(2) and (q)(2) (2014).

On December 4, 2007, VA received a statement from the Veteran raising a claim for entitlement to service connection for diverticulosis / diverticulitis of the sigmoid colon.  In a June 2010 rating decision the RO granted entitlement to service connection for peritoneal adhesions with diverticulitis and assigned a 50 percent rating, effective December 4, 2007.

The Veteran and her representative have asserted that the effective date should be from 1999, when she initially filed her claim.  As discussed, the Veteran withdrew that initial claim and the September 1999 rating decision is final.  See 38 C.F.R. § 20.1103.

In summary, the Veteran filed a timely NOD with the September 1999 rating decision, but subsequently withdrew her NOD when she was granted entitlement to TDIU.  As the subsequent December 2007 claim for entitlement to service connection for diverticulitis / diverticulosis cannot be construed as a timely notice of disagreement of the September 1999 rating decision, that decision is final.  Thus, prior to the December 4, 2007, claim for diverticulitis / diverticulosis there were no pending requests for service connection that remained unadjudicated, nor pending notices of disagreement.  Where there has been a prior final denial, the award of VA benefits may not be effective earlier than the date the VA received the particular application for which the benefits were granted.  Washington v. Gober, 10 Vet. App. 391 (1997).  There are only two exceptions to the rule of finality of VA decisions, that is, challenges based on clear and unmistakable error (CUE) in a prior, final decision (38 U.S.C.A. §§ 5109A, 7111), and reopened claims based on new and material evidence (38 U.S.C.A. § 5108).  Cook v. Principi, 318 F.3d 1334, 1339 (Fed. Cir. 2002).

If the grant is based on a claim which has been finally denied and subsequently reopened by the submission of new and material evidence, which arguably is the case here, the effective date is the date of receipt of the new claim, or the day entitlement arose, whichever is later.  38 C.F.R. § 3.400(q)(2) (2014).  The Veteran's claim for entitlement to service connection for diverticulitis / diverticulosis was received December 4, 2007, which is the current effective date.

As to the issue of whether there was CUE in the effective date assigned by the June 2010 rating decision, a January 2013 rating decision determined that the effective date assigned was not the product of CUE.  The Veteran has not disagreed with this determination.  As there are no further allegations of CUE of record, an earlier effective date may not be assigned at present based on an allegation of CUE.

In conclusion, there simply is no legal basis to award an effective date prior to December 4, 2007.  The Board is constrained by the law and regulations made by the Congress governing the establishment of effective dates for the award of compensation.  Thus, the Board concludes that an earlier effective date is not warranted in this case under VA regulations governing effective dates for awards based on an original claim for service connection.  38 U.S.C.A. § 5110(a); 38 C.F.R. § 3.400.

Increased Rating

Disability evaluations are determined by the application of a schedule of ratings that is based on average impairment of earning capacity.  38 U.S.C.A. § 1155 (West 2014).  Percentage evaluations are determined by comparing the manifestations of a particular disorder with the requirements contained in the VA's Schedule for Rating Disabilities (Rating Schedule), 38 C.F.R. Part 4 (2014).  The percentage ratings contained in the Rating Schedule represent, as far as can practically be determined, the average impairment in earning capacity resulting from such disease or injury and their residual conditions in civilian occupations.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1 (2014).  VA has a duty to acknowledge and consider all regulations which are potentially applicable through the assertions and issues raised in the record, and to explain the reasons and bases for its conclusion.  Schafrath, 1 Vet. App. at 589.  

The Veteran's entire history is reviewed when making a disability determination.  See 38 C.F.R. § 4.1.  Where the Veteran timely appealed the rating initially assigned for the service-connected disability within one year of the notice of the establishment of service connection for it, VA must consider whether the Veteran is entitled to "staged" ratings to compensate him or her for times since filing his or her claim when his or her disability may have been more severe than at other times during the course of his or her appeal.  See Fenderson v. West, 12 Vet. App. 119 (1999).  But where service connection has already been established, and increase in the disability rating is at issue, it is the present level of the disability that is of primary concern.  See Francisco v. Brown, 7 Vet. App. 55 (1994).  However, in such cases, when the factual findings show distinct time periods during which a claimant exhibits symptoms of the disability at issue and such symptoms warrant different evaluations, staged evaluations may also be assigned.  Hart v. Mansfield, 21 Vet. App. 505 (2007).

If there is a question as to which evaluation to apply to the Veteran's disability, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7 (2014).

The evaluation of the same disability under various diagnoses, known as pyramiding, is generally to be avoided.  38 C.F.R. § 4.14 (2014).  The critical element in permitting the assignment of several ratings under various DCs is that none of the symptomatology for any one of the disabilities is duplicative or overlapping with the symptomatology of the other disability.  See Esteban v. Brown, 6 Vet. App. 259, 261-62 (1994).

Historically, the Veteran's right shoulder disability has been rated under DC 5203 for impairment of the clavicle or scapula.  A 10 percent rating is assigned under DC 5203 for impairment of the clavicle or scapula where the impairment is manifested by a malunion of the clavicle or scapula or the nonunion of the joint without loose movement.  A 20 percent rating is warranted if there is a nonunion of the joint with loose movement or a dislocation of the joint.  38 C.F.R. § 4.71a, DC 5203 (2014).

In general, evaluation of a service-connected disability involving a joint rated on limitation of motion requires adequate consideration of functional loss due to pain under 38 C.F.R. § 4.40 and functional loss due to weakness, fatigability, incoordination or pain on movement of a joint under 38 C.F.R. § 4.45.  See DeLuca v. Brown, 8 Vet. App. 202 (1995).  The provisions of 38 C.F.R. § 4.40 state that disability of the musculoskeletal system is primarily the inability, due to damage or inflammation in parts of the system, to perform normal working movements of the body with normal excursion, strength, speed, coordination and endurance.  Functional loss may be due to the absence of part, or all, of the necessary bones, joints and muscles, or associated structures.  It may also be due to pain supported by adequate pathology and evidenced by visible behavior of the Veteran undertaking the motion.  See 38 C.F.R. § 4.40.  The factors of disability affecting joints are reduction of normal excursion of movements in different planes, weakened movement, excess fatigability, swelling and pain on movement.  See 38 C.F.R. § 4.45.

The Veteran contends that her current 10 percent rating does not accurately reflect the severity of her condition during the period on appeal.  As discussed below, the Board agrees.

Prior to the appellate time period, the Board notes that a March 2005 bone scan showed bilateral shoulder arthritis.

After filing her claim for increased rating, a December 2007 VA treatment record noted that the Veteran was unable to use a wheelchair due to shoulder pain.

The Veteran was afforded a QTC examination in February 2008.  At present, she was unable to lift heavy objects, could not push or pull herself out of the bathtub, at times experienced stiffness and difficulty moving the shoulder above the head, had heat around the shoulder joint, felt the shoulder was giving way at times, lacked endurance, had locking / catching in the joint, and experienced fatigability.  The symptoms were exacerbated by the use of crutches.  She denied swelling, redness, or dislocation, but reported pain in the back of the shoulder joint.  She experienced the pain three times per week lasting for 24 hours.  The pain traveled to the elbow, wrist, and finger.  The pain was aching, sharp, and cramping in nature.  At worst, the pain was described as 5 out of 10.  Physical activity and stress triggered the pain and it was relieved by rest and medication.  She was able to function during periods of pain while using medication.  On examination, there was no evidence of edema, effusion, weakness, tenderness, redness, heat, subluxation, or guarding of movement.  Range of motion of the right shoulder joint showed normal ranges of motion, that is, flexion and abduction to 180 degrees and internal and external rotation to 90 degrees.  There was no pain on motion and joint function was not additionally limited by pain, fatigue, weakness, lack of endurance, or incoordination on repetitive use.  Motor function and sensory function were within normal limits.  Reflexes were normal.  X-rays showed demineralized bones, but otherwise no radiographic abnormalities.  

In May 2008, the Veteran underwent a right shoulder arthroscopy with arthroscopic anterior subacromial decompression and distal clavicle resection.  

A November 2010 examination for housebound status or permanent need for regular aid and attendance noted that the Veteran needed assistance getting in and out of the bathtub and grooming her hair.  She also needed help reaching items on shelves and at the back of shelves, putting items into and taking out of the oven and dishwasher, and picking up items on the floor.  She required assistance with many household chores, including laundry, cooking, and cleaning, as well as personal grooming such as washing and bathing.  She needed assistance getting out of bed and getting to the restroom at night.  

The private and VA treatment records include intermittent complaints of right shoulder problems and treatment that included pain medication and cortisone injections.  

On August 25, 2011, the Veteran had right shoulder flexion to 30 degrees, abduction to 48 degrees, and external and internal rotation to 40 degrees.  Her grip strength of the right was significantly less than her left hand.  On July 2, 2012, the Veteran reported subjective tightness in the right upper extremity greater than the left.  On examination, however, there was full range of motion of both shoulders.  In September 2013, there was some tenderness over the right posterior shoulder and range of motion was moderately limited in abduction and internal rotation.  

As to the Veteran's current 10 percent rating under DC 5203, the Board notes that this rating has been in effect for more than 20 years and is protected.  See 38 C.F.R. § 3.951(b) (2014).  The Board concludes that a rating greater than 10 percent under DC 5203 is not warranted.  In order to warrant a 20 percent rating under DC 5203, there must be nonunion with loose movement or dislocation of the clavicle or scapula.  X-rays and other medical evidence of record fail to show such a condition and, indeed, the Veteran does not assert such a condition.  As such, a rating greater than 10 percent under DC 5203 is not warranted.

That said, in light of the evidence of record, the Board concludes that the evidence of record shows a right shoulder disability that warrants the assignment of a separate disability rating under DC 5201.  See 38 C.F.R. § 4.7 (2014).  

Under DC 5201, limitation of motion to shoulder level (e.g., flexion to 90 degrees) in the major or minor extremity warrants a 20 percent rating.  Limitation of motion to midway between side and shoulder level (e.g., flexion between 25 to 90 degrees) in the minor extremity warrants a 20 percent rating and a 30 percent rating in the major extremity.  Limitation of motion to 25 degrees from the side in the minor extremity warrants a 30 percent rating and a 40 percent rating in the major extremity.  38 C.F.R. § 4.71a, DC 5201 (2014).

Normal ranges of motion of the shoulder are flexion (forward elevation) from 0 to 180 degrees, abduction from 0 to 180 degrees, and both internal and external rotation from 0 to 90 degrees.  38 C.F.R. § 4.71, Plate I.

For the entire appellate time period other than the period discussed immediately below, the Board concludes that a separate 20 percent rating for the right shoulder is warranted under DC 5201.  In reaching that conclusion, the Board acknowledges that the objective medical evidence of record has not consistently found the Veteran to have right shoulder range of motion limited to the shoulder level (or 90 degrees) as would be warranted for a 20 percent rating under DC 5201.  The Veteran's lay reports, however, indicate that her range of motion varies by day.  Indeed, during the February 2008 QTC examination she had full range of motion without pain, but noted that three days out of the week she would have pain lasting all day that adversely affected range of motion.  Such a scenario is reflected in the November 2010 aid and attendance examination report that documented difficulties reaching over her head, brushing her hair, getting into and out of the bathtub, using a wheelchair, and other problems.  As such, the Board finds that a separate 20 percent rating is warranted under DC 5201 for the entire appellate time period, except as discussed immediately below.  See DeLuca, 8 Vet. App. at 202; see also 38 C.F.R. §§ 4.40, 4.45.

The Board recognizes that an August 25, 2011, VA treatment record noted significantly reduced range of motion, specifically flexion to 30 degrees, abduction to 48 degrees, and internal and external rotation to 40 degrees.  Such a finding warrants a 30 percent rating.  As the Veteran did not have limitation of motion to 25 degrees from her side, the Board concludes that a rating greater than 30 percent is not warranted for this time period.  Given that the prior and subsequent testings for range of motion found the Veteran's range of motion to be within normal limits, the Board concludes that a 30 percent rating is warranted, but only from August 25, 2011, through July 1, 2012.  The ending date of July 1, 2012, is established based on the normal range of motion finding made on July 2, 2012.  As to setting an effective date prior to August 25, 2011, for the 30 percent rating, in the absence of any concrete evidence establishing when a worsening range of motion of the right shoulder began, an earlier date cannot be set given that the prior documented ranges of motion were consistently in the normal range.  

The above separate 20 and 30 percent ratings (i.e. in addition to the existing 10 percent rating under DC 5203) are intended to compensate the Veteran for any functional limitation experienced as a result of the right shoulder problems not contemplated in DCs 5201 or 5203, specifically, the pain, weakness, and difficulties with activities of daily living experienced by the Veteran, such as problems using a hairbrush, overhead reaching, lifting, grasping, and carrying objects.  The Board acknowledges that such findings are generally inconsistent with the objective medical evidence of record; however, as the testings were done only on single days and the Veteran is competent to report her symptoms, the Board will afford her the benefit of the doubt in awarding the separate 20 and 30 percent ratings.

From the evidence, the Board concludes that the Veteran is not entitled to a separate rating greater than 20 percent for the period prior to August 25, 2011, and from July 2, 2012.  A higher rating greater than 20 percent under DC 5201 is not warranted as the Veteran retains the ability to use her right shoulder to at least shoulder level (or 90 degrees) for certain activities, as evidenced by her statements and the objective medical evidence of record.  For a dominant limb, the Veteran would require limitation to midway between her side and shoulder level or roughly 45 degrees. The Veteran has not made such an argument and the objective medical evidence of record does not support such a finding.  

No higher rating under a different DC can be applied. The Board notes that there are other DCs relating to shoulder disorders, such as DC 5200 (ankylosis of the shoulder) and DC 5202 (impairment of the humerus).  However, the Veteran's right shoulder disability is not manifested by an impairment of the humerus and, therefore, DC 5202 is inapplicable.  Furthermore, ankylosis is "immobility and consolidation of a joint due to disease, injury, surgical procedure."  Lewis v. Derwinski, 3 Vet. App. 259 (1992) (citing Saunders Encyclopedia and Dictionary of Medicine, Nursing, and Allied Health at 68 (4th ed. 1987)).  The Veteran is able to move her right shoulder, so it is clearly not ankylosed.

To the extent that the Veteran's x-rays show evidence of arthritis, DC 5003 states that the severity of degenerative arthritis, established by x-ray findings, is to be rated on the basis of limitation of motion under the appropriate DC for the specific joint or joints affected, which in this case would be DC 5201.  38 C.F.R. § 4.71a, DC (2014).  Thus, there can be no separate rating for any evidence of arthritis.  Finally, the Board does not find any evidence to warrant a separate or higher rating for neurological symptoms.  See 38 C.F.R. § 4.124a, DCs 8510, 8511, 8610, 8611, 8710, 8711 (2014).

As shown above, and as required by Schafrath v. Derwinski, 1 Vet. App. 589, 594 (1991), the Board has considered all potentially applicable provisions of 38 C.F.R. Parts 3 and 4, whether or not they have been raised by the Veteran.  In this case, the Board finds no provision upon which to assign a rating greater than 10 percent for the Veteran's right shoulder disability under DC 5203 or separate ratings greater than 30 percent for the period from August 25, 2011, through July 1, 2012, and 20 percent otherwise for any timeframe during the appellate time period.

Extraschedular Considerations

The Board also has considered whether the Veteran is entitled to a greater level of compensation on an extraschedular basis.  Ordinarily, the VA Schedule will apply unless there are exceptional or unusual factors which would render application of the schedule impractical.  See Fisher v. Principi, 4 Vet. App. 57, 60 (1993).

According to the regulation, an extraschedular disability rating is warranted based upon a finding that the case presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization that would render impractical the application of the regular schedular standards.  See 38 C.F.R. § 3.321(b)(1) (2014).  An exceptional case is said to include such factors as marked interference with employment or frequent periods of hospitalization as to render impracticable the application of the regular schedular standards.  See Fanning v. Brown, 4 Vet. App. 225, 229 (1993).  Under Thun v. Peake, 22 Vet App 111 (2008), there is a three-step inquiry for determining whether a veteran is entitled to an extraschedular rating.  First, the Board must determine whether the evidence presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  Second, if the schedular evaluation does not contemplate the Veteran's level of disability and symptomatology and is found inadequate, the Board must determine whether the Veteran's disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  Third, if the rating schedule is inadequate to evaluate a veteran's disability picture and that picture has attendant thereto related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service to determine whether, to accord justice, the Veteran's disability picture requires the assignment of an extraschedular rating.

With respect to the first prong of Thun, the evidence in this case does not show such an exceptional disability picture that the available schedular evaluations for the service-connected right shoulder disability are inadequate.  A comparison between the level of severity and symptomatology of the Veteran's right shoulder disability with the established criteria shows that the rating criteria reasonably describe the Veteran's disability level and symptomatology.  The Veteran reported that her primary symptoms are pain and weakness, with resulting limited motion.  The Veteran has difficulty reaching overhead and with activities of daily living involving lifting, carrying, and reaching over her head.  As discussed above, the assigned ratings take into account these symptoms based on the DeLuca considerations.  Thus, the schedular ratings under DCs 5201 and 5203 are adequate to fully compensate the Veteran for the disability on appeal.

Finally, the Board notes that a veteran may be awarded an extraschedular rating based upon the combined effect of multiple conditions in an exceptional circumstance where the evaluation of the individual conditions fails to capture all the service-connected disabilities experienced.  Johnson v. McDonald, 762 F.3d 1362 (2014).  In this case, neither the Veteran nor her representative has alleged, nor does the evidence indicate, that the combined effects of the Veteran's service-connected disabilities require extraschedular consideration.  To the extent that such a contention has been alleged, the claim would relate to the Veteran's endometriosis and associated disabilities and has not been alleged or asserted to implicate the right shoulder orthopedic disability.

Further, there is no medical evidence indicating that the Veteran's service-connected disabilities combine or interact either with each other, either separately or together, in such a way as to result in further disabilities, functional impairment, or additional symptomatology not accounted for by the rating criteria applicable to each disability individually.  Accordingly, this is not an exceptional circumstance in which extraschedular consideration may be required to compensate the Veteran for a disability that can be attributed only to the combined effect of multiple conditions.

In short, the rating criteria reasonably describe the Veteran's disability level and symptomatology.  The Board, therefore, has determined that referral of this case for extraschedular consideration pursuant to 38 C.F.R. 3.321(b)(1) is not warranted.

The Board also has considered the applicability of 38 U.S.C.A. § 1114(k) (special monthly compensation for the loss of use of one hand) and the other special monthly compensation provisions, based on the Veteran's reports of an inability to perform certain activities involving the right shoulder; however, the objective evidence of record reflects that she retains significant range of motion without evidence of weakness.  Clearly the Veteran retains the ability to use her right upper extremity in most situations and the Board finds that her limitations do not approximate the loss of use of that extremity as necessary for the award of special monthly compensation, given the evidence noted immediately above and in the body of the discussion.

As a final matter, the Board notes that the Veteran already is in receipt of a total disability rating based on individual unemployability (TDIU) for the entire appellate time period.  As such, no further consideration of this issue is necessary.  Cf. Rice v. Shinseki, 22 Vet. App. 447 (2009).


ORDER

Entitlement to an effective date earlier than December 4, 2007, for the grant of service connection for peritoneal adhesions with diverticulitis is denied.

Entitlement to an increased rating greater than 10 percent for right shoulder strain, trapezius strain, under DC 5203 is denied.

Entitlement to a separate rating of 20 percent through August 24, 2011; a 30 percent rating from August 25, 2011, through July 1, 2011; and a 20 percent rating from July 2, 2011, for right shoulder strain, trapezius strain, under DC 5201 is granted, subject to the laws and regulations governing the payment of monetary awards.


REMAND

As to the Veteran's service connection claims, the evidence of record indicates that she is in receipt of disability benefits from the Social Security Administration (SSA).  Although the Veteran has submitted the February 2003 determination decision from SSA, the claims file does not indicate the records from  SSA have been sought or obtained by the Board.  The Board acknowledges that the determination decision primarily focused on the Veteran's psychiatric problems, which are not on appeal before the Board.  However, the determination also stated that the Veteran had "numerous physical impairments" that were not specifically discussed because benefits could be granted based solely on the psychiatric symptoms.  Thus, there is a suggestion that evidence of the Veteran's conditions for which she is now claiming entitlement to service connection could be part of her SSA claims file.  Golz v. Shinseki, 590 F.3d 1317, 1321-22 (Fed. Cir. 2010).  As such, a remand is required to obtain these records.  

In addition, the Veteran's statements and the claims file in general indicate that she was in receipt of vocational rehabilitation benefits through VA at some point during the appellate process that later were discontinued.  Since that time, the Veteran contends that she applied for such benefits on multiple occasions and was denied.  The Board notes that vocational rehabilitation records are generally stored separately from VA treatment records.  As these records may be relevant to the service connection claims, they should be obtained.

Accordingly, the case is REMANDED for the following action:

1.  Request all available records concerning the Veteran from SSA.  All records obtained or any response received should be associated with the claims file.  If these records are unavailable, this should be noted and explained in the claims file, with appropriate notice provided to the Veteran.

2.  Obtain the Veteran's vocational rehabilitation file and associate it with the claims file.

3.  After the above is complete, readjudicate the Veteran's claims.  If one or more of the claims remain denied, issue a supplemental statement of the case (SSOC) to the Veteran and her representative, and they should be given an opportunity to respond, before the case is returned to the Board.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
MICHAEL A. PAPPAS
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


